id cca_2013123112051007 third party communication date of communication month dd yyyy uilc number release date from sent tuesday date pm to cc bcc subject re question about identifying numbers based on our review of rev ruls and plus the instructions to form ss-4 it is our conclusion that this scenario does not fall within the fact patterns in the revenue rulings or instructions which would allow for the acquiring_corporation ---------------------- to continue to use the ein of one of the disregarded entities it acquired from the parent -------------------------- in essence the parent dropped assets ------------------------------------------------- into the acquiring_corporation in what it purports to be a tax free f reorganization exam is apparently looking into whether the transaction is a tax-free reorganization and we provide no opinion on that issue that said this transaction occurred in ------- and you have informed us that the foreign disregarded entities have no federal employment or excise_tax obligations and thus no reason for needing an ein but should either of the disregarded entities ever need to file a us employment or excise_tax return then under sec_301_6109-1 the disregarded entities are required to use their current eins therefore it appears that the acquiring_corporation should have obtained a new ein upon its formation in ------- while it may be possible that certain payee or information statements may have been incorrect because of the acquiring_corporation not having used the proper ein we have not been asked to opine on any potential effect of sections and accordingly do not do so
